By the Court, Smith, J.
This action, so far as any question is raised in it for the decision of the court, was brought upon a promissory note of forty dollars, made by the defendant, when, as the referee finds, she was a married woman and had no separate estate, and was not, engaged in any business separate from her husband. The contracts of married women are still invalid at common law, when not given in the cases allowed by the statute of March 20th, 1860, entitled “ An act concerning the rights and liabilities of husband and wife.” This note is not saved by this or any other statute. The fact that the defendant had at the time an expectation to receive money upon the death of her husband, upon an ante-*69nuptial agreement, does not vary the case or make the note valid. It was clearly void when given, and the decision of the referee holding it void was clearly right. The judgment should be affirmed.
Judgment affirmed.
(This case is now in the Court of Appeals.)